Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1,3,8,10,15 in the reply filed on 4/1/21 is acknowledged.  The traversal is on the ground that there is no serious burden on the examiner.  This is not found persuasive for the following reasons:
The invention groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
Therefore the election/restrictions requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OPTICAL LENS HAVING 8 LENSES OF --++-++- REFRACTIVE POWERS.
Examiner notes the change request for the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art.

The disclosure is objected to because of the following informalities:
. 
Appropriate correction is required.
Claim Objections
	Claim(s) 3,10,15 is/are objected to because of the following informalities:  
“inflection point” should be “vertex point”.
	Appropriate correction is required. For the purpose of the examination of the above claim(s), the above suggested correction(s) will be used by the examiner to interpret the claim(s).
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asami (US 20210080693).


    PNG
    media_image1.png
    461
    631
    media_image1.png
    Greyscale

Regarding claim 1, Asami teaches an optical lens (e.g., Fig. 1, [142-]), in order from an object side to an image-forming side, comprising:
a first lens having negative refractive power;
a second lens having negative refractive power;
a third lens having positive refractive power;
a fourth lens having positive refractive power;
a fifth lens having negative refractive power;
a sixth lens having positive refractive power;
a seventh lens having positive refractive power; and
an eighth lens having negative refractive power (as seen in Fig. 1, --++-++-).

Claim(s) 8,10,15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (US 20170192200).

    PNG
    media_image2.png
    555
    818
    media_image2.png
    Greyscale

Regarding claim 8, Hsieh teaches an optical lens (Fig. 11, [141-], Table 8), in order from an object side to an image-forming side, comprising:
a first lens having negative refractive power and comprising an object-side surface and an image-side surface, wherein R1 is a curvature radius of the object-side surface, R2 is a curvature radius of the image-side surface, and |R1/R2|≥1 (Table 8, 7.7/1.95),
a second lens having refractive power;
a third lens having positive refractive power;
a fourth lens having positive refractive power;
a fifth lens having negative refractive power;
a sixth lens having positive refractive power;
a seventh lens having positive refractive power; and
an eighth lens having refractive power (as seen in Fig. 11, --++-+++).

Regarding claim 10, Hsieh further teaches the optical lens according to claim 8, wherein the eighth lens has an image-side surface with an inflection point, r is an (as seen in Fig. 11, the vertex on the surface appears to be close to the edge).

Regarding claim 15, mutatis mutandis, Hsieh teaches all the limitations therein as stated in claim 10.
Allowable Subject Matter
Claim(s) 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding claim 3, the prior art of record neither anticipates nor renders obvious all the limitations of claim 3 for an optical lens including “|r/d|≥30 and/or |r/H|≤2”, along with the other claimed limitations of claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234